Citation Nr: 1625792	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  12-10 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating higher than 30 percent for migraine headaches with catamenial and chronic component, prior to August 20, 2012.

2.  Entitlement to a disability rating higher than 50 percent for migraine headaches with catamenial and chronic component, from August 20, 2012.

3.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran served on active duty from September 2007 to August 2009.

This appeal to the Board of Veteran' Appeals (Board) arose from a December 2010 rating decision in which the RO granted the Veteran an increased rating of 30 percent for service-connected migraine headaches, effective June 7, 2010; as well as denied a claim of entitlement to a TDIU.  In February 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012.

In July 2015, the RO issued a rating decision and supplemental SOC (SSOC) reflecting the award of an increased rating of 50 percent for migraine headaches with catamenial and chronic component, effective August 20, 2012.  As a higher rating is assignable from prior to that date, and a higher extra-schedular rating  is potentially assignable from that date, and a veteran is presumed to seek the maximum benefit for a disability, the Board has characterized that portion of the appeal involving evaluation of headaches as encompassing the first and second matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals that it contains records of the Veteran's ongoing treatment with VA providers.  Otherwise, the documents are either duplicative of those contained in the VBMS file or irrelevant to the issues on appeal.

The Board acknowledges that the issues of entitlement to service connection for fibromyalgia; entitlement to a rating higher than 20 percent for L5-S1 degenerative disc disease and disc herniation; and entitlement to a rating higher than 70 percent for depression, including the issue of entitlement to an effective date earlier than March 5, 2014, for the assignment of the 70 percent rating; have been perfected via the Veteran's filing of a VA Form 9 in August 2015, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

As a final preliminary matter, it is noted that, during an August 2012 hearing before a Decision Review Officer, the Veteran appeared to raise a claim for service connection for a stomach disorder.  As this matter has not been adjudicated by the RO, it is not properly before the Board, and is referred for appropriate action.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims on appeal have been accomplished.

2.  For the entirety of the period for consideration in this appeal (from August 28, 2009, or the day following the Veteran's separation from service, which is less than one year prior to the filing of the claim for increase), the Veteran's migraine headaches with catamenial and chronic component have manifested as h very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The applicable schedular criteria are adequate to rate the Veteran's migraine headaches at all pertinent points.

4.  The Veteran has been awarded service connection for the following:  depression (rated as 30 percent disabling prior to March 5, 2014, and as 70 percent disabling thereafter); migraine headaches with catamenial and chronic component (herein rated as 50 percent disabling from August 28, 2009);  L5-S1 degenerative disc disease and disc herniation ( rated as 20 percent disabling); status post right wrist sprain (rated as 10 percent disabling); patellofemoral syndrome of the right and left knees (each rated as 10 percent disabling); plantar fasciitis of the right and left feet (each rated as 10 percent disabling); right S1 radiculopathy ( rated as 0 percent disabling); and left mandibular mental area anesthesia (rated as 0 percent disabling).  The combined evaluation was 80 percent prior to March 5, 2014, and is now 90 percent as of that date.

5.  The Veteran's service-connected disabilities meet the percentage requirements for a schedular TDIU, and the collective evidence suggests that her service-connected disabilities preclude her from obtaining and retaining substantially gainful employment consistent with her education and vocational experience.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent for migraine headaches with catamenial and chronic component, from August 28, 2009, to August 20, 2012,  are met.  .  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 50 percent for headaches are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.40, 3.41, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-56 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), a well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In an August 2010 pre-rating letter, the AOJ provided notice to the Veteran regarding the information and evidence needed to substantiate her claim for entitlement to a TDIU.  Further, in a September 2014 post-rating letter, the RO provided notice to the Veteran regarding the information and evidence needed to substantiate her claim for a higher rating for her service-connected migraine headaches.  These letters also informed the Veteran of what information and evidence must be submitted by her, and what information and evidence would be obtained by VA.  In addition, the letters provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman. 

As for VA's duty to assist, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file includes the Veteran's VA treatment records.  The Veteran has also been provided multiple VA examinations, most recently in May 2014, to address the matters herein decided.  The adequacy of these VA examinations has not been challenged.  Also of record and considered in connection with these claims are various written statements provided by the Veteran.  The Board finds that no further AOJ action to develop these claims, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate her claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Migraine Headaches

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   In this case, as the AOJ has already awarded staged ratings for headaches, the Board will consider the propriety of the rating at each stage, as well as whether any, or any further, staged rating is warranted.
The Veteran's migraine headaches with catamenial and chronic component are rated as 30 percent disabling prior to August 20, 2012, and as 50 percent disabling from that date, under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).  Under that diagnostic code, migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  38 C.F.R. § 4.124a.

In October 2009, the Veteran was afforded a VA examination in connection with her migraine headaches.  At that time, she reported that she experienced daily headaches that occurred several times per week and could last several days at the time.  She reported experiencing phonophobia and photophobia as well as hypersensitive and nausea and stated that she had missed approximately 50 days of work over the previous six months due to these headaches.  The examiner diagnosed migraines with a catamenial and chronic component and noted that "most of them [were] prostrating."

The Veteran underwent a second VA headaches examination to gauge the severity of her service-connected headaches in September 2010.  At that time the examiner noted that the Veteran had been treated on at least two occasions for headaches during the previous six months, although she estimated that she had experienced 100 incapacitating headaches during that period.  The examiner found that if the Veteran was experiencing incapacitating headaches to that extent that she would be unemployable but expressed some concern that the Veteran's reported level of symptomatology was not supported by the record.  

VA medical treatment records dated in  2011 reflect that the Veteran reported in August that her headache never completely left, but waxed and waned in severity.  She was seen in neurological consult in October 2011; at that time, she reported both photophobia and phonophobia and stated that she had headaches at least five days per week.  She was seen on an emergent basis in January 2012 for acute headache and was given medication at that time.  

The Veteran underwent a third VA headaches examination in August 2012.  At that time, she reported near-daily headaches that caused throbbing pain that intensified with activity and caused photophobia and phonophobia, as well as feelings of dizziness and lightheadedness and auras.  She stated that she had incapacitating headaches approximately twice weekly that each lasted two or more days.  The examiner found the prostrating attacks of headaches to occur more often than once per month and were very frequent and prolonged.  After examining the Veteran and noting her reported symptoms, the examiner concluded that the Veteran had very prostrating and prolonged headaches that were productive of severe economic inadaptability.

The Veteran was seen on multiple occasions in 2013 and 2014 by a VA neurologist.  Report of the December 2013 visit notes that the Veteran reported having one to two headaches per week that lasted up to three to five days at a time and caused photophobia, phonophobia, and nausea, as well as auras.  At March and April 2014 treatment visits, the Veteran reported similar symptoms and stated that she was "never completely without a headache." 

In May 2014, the Veteran again underwent VA examination for her migraine headaches.  At that time, she stated that she "has a headache all the time" and had experienced about 100 incapacitating headaches over the prior six months.  The examiner found these headaches to manifest with very prostrating and prolonged attacks productive of severe economic inadaptability.  

Based on the evidence of record, and after resolving all doubt in the Veteran's favor, the Board finds that, for the entirety of the appeal period, the Veteran's headaches have more nearly approximated the criteria for a 50 percent rating.  In this regard, the October 2009 VA examiner specifically noted that "most" of the Veteran's headaches were prostrating and that she had missed at least 50 days of work over the prior six months.  Similarly, the August 2012 and May 2014 examiners specifically noted that the Veteran experienced very prostrating and prolonged headache attacks that are productive of severe economic inadaptability.  Therefore, the Board finds that a 50 percent disability rating is warranted for the Veteran's headaches from August 28, 2009-the day following the Veteran's separation from service, which occurred less than one year prior to the date this claim for increase was filed.  This is the maximum disability rating for headaches.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In summary, resolving all reasonable doubt in the Veteran's favor, the Board finds that for the entirety of the appeal period both prior to and since August 20, 2012, the Veteran's headaches have been prostrating and prolonged resulting in severe economic inadaptability, warranting a 50 percent .

Given the award of the maximum 50 percent rating , the  Board has also considered whether, at any pertinent point,  the Veteran's headaches have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral of the disability to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  The threshold factor for extra-schedular consideration is a finding that the established schedular criteria are inadequate to evaluate  the symptoms and severity of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 118 (2008).

Here, the applicable rating criteria for migraine headaches reasonably describe the Veteran's disability level and symptomatology.  Further, although the August 2012 and February 2015 VA examiners both noted the Veteran's headaches impact her ability to work, such factor is contemplated in the rating criteria, which considers severe economic inadaptability.  In addition, the Board is herein granting the Veteran's claim for entitlement to a TDIU.  Periodic exacerbations in headaches are also contemplated by the rating criteria, which include consideration of prostrating attacks of lesser frequency, such as those that would require infrequent emergency room visits.  In short, the disability picture under consideration is contemplated by the rating schedule, and the assigned schedular rating is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Notably, there is no argument that the applicable criteria are otherwise inadequate to rate the disability under consideration.  

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disability experienced.  Here, however, as explained above, the Board has fully considered all of the Veteran's reported symptoms in evaluating her service-connected migraine headaches.  Accordingly, the Board finds that the holding of Johnson is not applicable in this appeal. .

Thus, the  requirements for invoking the procedures set forth in 38 C.F.R § 3.321(b)(1) are not met, and referral of this increased-rating claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has favorably applied the benefit-of-the-doubt doctrine in awarding a,50 percent schedular rating for migraines headaches for the period prior to August 20, 2012, but finds that the preponderance of the evidence weighs against a higher, extra-schedular rating at any pertinent point.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


B.  TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the Veteran meets the objective, minimum percentage requirements, set forth in 38 C.F.R. § 4.16(a), for a schedular TDIU.  In this regard service connection is currently in effect for: migraine headaches with catamenial and chronic component, herein rated as 50 percent disabling throughout the appeal period; depression, rated as 30 percent disabling prior to March 5, 2014, and as 70 percent disabling thereafter; L5-S1 degenerative disc disease and disc herniation, rated as 20 percent disabling; status post right wrist sprain, rated as 10 percent disabling; patellofemoral syndrome of the right and left knees, each rated as 10 percent disabling; plantar fasciitis of the right and left feet, each rated as 10 percent disabling; right S1 radiculopathy, rated as 0 percent disabling; and left mandibular mental area anesthesia, rated as 0 percent disabling.  The combined evaluation was 80 percent prior to August 20, 2012, and is now 90 percent as of that date.  

As the veteran is thus eligible for schedular consideration of a TDIU rating under 38 C.F.R. § 4.16(a),the  remaining, question is whether the Veteran's service-connected disabilities-individually or in concert-render(s) her unable to obtain or retain substantially gainful employment.

The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether a veteran is capable of performing the physical and mental acts required by employment, not whether she can find employment.  Van Hoose, 4 Vet. App. at 363.

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board notes that the Veteran has a high school education and did not finish college.  She worked as security guard immediately prior to entering service but has not been employed since leaving active duty in August 2009.  In her June 2010 claim for entitlement to a TDIU, the Veteran stated that she had not been employed since separating from service in August 2009 and reported that she had completed high school and one year of college.  At that time, she stated that she was unable to work due to multiple service-connected disabilities, including depression, a low back disorder, and bilateral foot and knee disabilities.  

The Veteran was provided multiple VA examinations in September 2010.  Report of the podiatric examination reflects that the Veteran stated she could walk up to six blocks or stand up to 45 minutes.  The examiner concluded that the Veteran could do sedentary work but would be unable to walk up steps repeatedly or engage in even moderate physical work.  The examiner who evaluated the Veteran's lumbar spine reached a similar conclusion.  

At an October 2011 podiatry examination, the examiner found that the Veteran was limited to truly sedentary work as a result of her service-connected bilateral foot disability, noting that she was unable to walk greater than 50 feet even on flat terrain, stand for more than 10 minutes, drive for any length of time without pain, or walk up and down stairs as part of her work.

The Veteran was again provided VA examination in August 2012.  At that time, the general medical examiner noted that the Veteran was diagnosed with hypertension and had undergone a hysterectomy, both of which are not service-connected.  The examiner concluded that neither disorder affected her ability to work.  The psychiatric examiner noted that the Veteran's symptoms of depression prohibited her from "relating effectively to co-workers, receiving supervision, maintaining concentration, and adhering to a reasonable work schedule."  Similarly, as discussed above, the neurological examiner found the Veteran's migraines to render it "unlikely that the Veteran could secure and maintain gainful employment including sedentary and employment that is physical in nature."  However, the orthopedic examiner found that the Veteran's orthopedic disorders, including her right wrist, lumbar spine, and knee and foot disabilities, did not preclude sedentary work.   

Report of the May 2014 VA examinations reflect that the orthopedic examiner reached a similar finding as the August 2012 examiner, concluding that the Veteran was not prevented from engaging in sedentary work by her orthopedic disabilities.  As noted above, the neurological examiner found the Veteran's migraines to cause severe economic inadaptability.

The Veteran submitted an additional statement in July 2014 in which she attributed her inability to work to her service-connected disabilities, including headaches, depression, spine and right wrist disorders, and bilateral foot and knee disabilities.  

In February 2015, a VA neurologist submitted a medical opinion concerning the Veteran's ability to maintain gainful employment.  The examiner considered the Veteran's multiple VA examinations as discussed above, as well as VA treatment records, and concluded that the Veteran's migraine headaches cause "frequent work absence and it is unlikely she would be able to retain employment."

Finally, the Veteran submitted a statement in November 2015 in which she stated that she had been unable to work since service due to chronic, intractable pain.  She stated that in addition to the chronic pain, the high doses of medication she took to address the pain made her feel "high."

Considering the pertinent evidence in light of the above, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a TDIU is warranted.

Initially, the Board recognizes that the Veteran has not been employed at any time during this appeal.  The evidence shows that she has not been gainfully employed since her August 2009 separation from service.  Review of the file reveals persuasive evidence to the effect that her service-connected migraine headaches and depression, as well as lumbar degenerative disc disease and disc herniation and bilateral knee and foot disabilities, represent the most significant obstacles to her employability.  VA examination reports consistently describe limitations produced by these disabilities, such as chronic severe pain, limited motion, and difficulty concentrating and interacting with others.  The Board acknowledges that some examination reports individually suggest that the Veteran might be capable of sedentary employment.  However, the Board finds that, when considered together, the Veteran's numerous service-connected disabilities render her unable to engage even in sedentary work, particularly given the frequency and severity of her migraines and the level of psychiatric symptomatology she experiences. 

Significantly, the Board looks to the August 2012 examinations, at which the neurological examiner found it "unlikely" that the Veteran could work due to her migraine headaches.  Similarly, at that time the psychiatric examiner noted that the Veteran's symptoms of depression prohibited her from "relating effectively to co-workers, receiving supervision, maintaining concentration, and adhering to a reasonable work schedule."  These findings are echoed in the February 2015 VA opinion, in which the examining neurologist found the Veteran to be "unlikely" to be able to work due to her service-connected migraine headaches.   Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  With this in mind, the Board finds the August 2012 and February 2015 VA medical opinions highly probative.  Further, the Board finds no adequate basis to reject the competent medical opinions provided by VA based on a lack of credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).

In sum, given the totality of the lay and medical evidence-to include the Veteran's statements, numerous medical evaluations and records, and the August 2012 and February 2015 statements of the Veteran's VA examiners, the Board finds that the evidence on the question of whether the Veteran's service-connected conditions preclude her from obtaining and maintaining gainful employment is, at least, in relative equipoise.

Where, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving such issue shall be given to the claimant.  See 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  

Accordingly, given the evidence noted above, and resolving all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for a TDIU are met.


ORDER

A 50 percent a disability rating for migraine headaches with catamenial and chronic component, from August 28, 2009, to August 20, 2012, is granted, subject to the legal authority governing the payment of compensation.

A disability rating higher than 50 percent for migraine headaches with catamenial and chronic component is denied.

A TDIU is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


